EXHIBIT 10.2
 


SALES REPRESENTATION AGREEMENT
 
THIS SALES REPRESENTATION AGREEMENT is made and entered into this the 16th day
of July 2012 (the “Effective Date”) by and between EVOLUCIA, INC., a corporation
organized and existing under the laws of the State of Florida, having its
principal place of business at 106 Cattlemen Road, Sarasota, Florida  34232;
Facsimile: 941-751-3583 (“Evolucia”) and LEADER ELECTRONICS INC., a corporation
organized and existing under the laws of Taiwan R.O.C., having its principal
place of business at 8F., No.138, Lane. 235, Baoqiao Road., Xindian Dist., New
Taipei City 231, Taiwan  R.O.C.; Facsimile: 2-8912-1158 (“Representative”).
 
Recitals
 
WHEREAS, Evolucia is engaged in, among other things, the business of
manufacturing, marketing and/or selling the products described herein; and
 
WHEREAS, Evolucia desires to promote the sale of such products in the
territories described herein;


WHEREAS, Evolucia is a wholly-owned subsidiary of SUNOVIA ENERGY TECHNOLOGIES,
INC., a corporation organized and existing under the laws of the State of Nevada
(“Sunovia”); and
 
WHEREAS, Representative desires to market and distribute the products in such
territories, including having the right to distribute the products in Territory,
as defined below;
 
NOW, THEREFORE, the parties hereto, in consideration of the premises, covenants
and undertakings herein contained, mutually agree as follows:


1.           DEFINITIONS


1.1           For purposes of this Agreement, the capitalized terms defined
below and elsewhere in this Agreement have the meaning so defined, and such
definitions apply to both singular and plural forms:


(a)  
“Products” means the products set forth on Schedule 1.1(a).



(b)  
“Territory” means the geographical area described on Schedule 1.1(b).



(c)  
“Affiliate” of a designated person means any person which controls, is
controlled by, or is under common control with the named person, whether
directly or through one or more intermediaries, where “control” means possession
of the power to direct the management, operations or policies of the controlled
person through stock ownership, contract or other arrangements.



1.2           For purposes of this Agreement, “person” shall be construed
broadly to mean any individual, corporation, partnership or other legal entity.
 
 
1

--------------------------------------------------------------------------------

 


2.            APPOINTMENT OF REPRESENTATIVE; COMPENSATION.


2.1  Evolucia hereby appoints Representative as an exclusive representative of
the Products in the Territory.


2.2.  Sales Outside the Territory.         Representative may not sell the
Products outside the Territory without the express written consent of Evolucia’s
Chief Executive Officer (the “Designated Officer”).  Any sales by Representative
outside the Territory that have been permitted by the Designated Officer shall
be subject to such commission schedule or compensation arrangement as Evolucia
and Representative shall agree on a case-by-case basis.


2.3           For providing the Services, Evolucia shall pay and/or issue to
Representative the fees set forth on Schedule 2.3.


The fees shall be due and payable on the twentieth (20th) day after the end of
the calendar month in which Evolucia received full payment for the sale of the
Products.


Evolucia shall continue to pay the Representative commission, at the same
commission schedule as set forth on Schedule 2.3 after this agreement is
terminated or expired for the period of twelve (12) months for those Products
continue to be sold within the Territory as a result of introductions to
purchasers by the Representative.


3.           TERM


3.1           The term of this Agreement (the “Term”) shall extend for a period
of one (1) year commencing on the Effective Date, unless sooner terminated in
accordance with the provisions of this Agreement.


3.2           The Term shall be renewed from year to year thereafter unless one
party gives the other party a written notice electing not to renew this
Agreement at least ninety (90) days prior to the expiration of the then existing
term or any renewal thereof, unless sooner terminated in accordance with the
provisions of this Agreement.


3.3           The parties acknowledge and agree that neither is obligated to
continue its business relationship with the other after the effective date of
any termination of this Agreement or the expiration date if this Agreement is
not renewed.


4.           DUTIES OF REPRESENTATIVE


4.1           Representative agrees to perform and comply with the following
during the Term of this Agreement:


(a)  
to promote the sale of the Products within the Territory through its sales and
sales of its affiliates and merchandising programs in order to obtain and
sustain the maximum sales of Products in the Territory and will solicit orders
for and sell the Products within the Territory.

 
 
2

--------------------------------------------------------------------------------

 
 
(b)  
Representative will furnish Evolucia with reports on the following matters in
writing not less frequently than the period shown, and promptly upon request at
such other times as Evolucia may request in writing, with the report to be
delivered to Evolucia:



Description of Report
Frequency of Delivery
General market situation for the Products in the Territory
 
Monthly
Forecast of anticipated sales of the Products
 
Quarterly
Inventory on hand, including volume by Product type and assigned value
 
Monthly
Summary of meetings with customers and prospective customers, including current
and anticipated Product applications by customer and quantity requirements
 
Monthly
Summary of significant customer inquiries
 
Monthly
Information, to the extent known, regarding the activities of competitors with
respect to the Products in the Territory
Monthly



(c)  
In addition, in its role as the strategic partner of Evolucia for distribution
of the Products in the Territory, Representative will cooperate with Evolucia to
establish, to the fullest practicable extent, a “transparent interface” between
Evolucia and customers for the Products such that Evolucia is kept fully
informed of all developments relating to customers for the Products and that the
Product sales and marketing efforts of Representative are coordinated with the
efforts of Evolucia. Without limiting the foregoing, upon request Representative
will make available to Evolucia copies of all quotes, invoices, customer
correspondence and other records relating to the sale and marketing of the
Products in the Territory.



(d)  
Representative will at all times conduct its affairs under this Agreement in
accordance with the highest standards of business ethics and propriety. It will
comply with all applicable laws and regulations in performing its obligations
under this Agreement and will apply for and obtain (at its own expense) all
licenses and approvals necessary to perform its obligations hereunder.



(e)  
Representative will not, without Evolucia’s prior written consent, sell or
otherwise distribute within the Territory that are similar with or compete in
any way with the Products, other than Products purchased from Evolucia under
this Agreement.



(f)  
It will not market, sell or otherwise distribute Products purchased under this
Agreement outside the Territory except as may be authorized by Evolucia in
writing from time to time. Representative will not, without Evolucia’s prior
written consent, which consent will not be unreasonably withheld, sell or
otherwise distribute the Products purchased under this Agreement to a person
other than an end user customer.  In the event that Representative becomes aware
of an end user re-selling the Products, it will cease all sales to such end
user.



(g)  
It will appoint at least one employee within its organization to coordinate the
performance of its responsibilities under this Agreement.



(h)  
Representative shall be responsible for obtaining any required licenses, permits
and other governmental approvals necessary for the export of Products from the
United States and their import into the Territory, and will otherwise comply
with all export and import laws and regulations applicable to its activities
under this Agreement

 
 
3

--------------------------------------------------------------------------------

 
 
5.           DUTIES OF EVOLUCIA


5.1           Evolucia agrees to use its best efforts, to the fullest extent
commercially reasonable, to meet the requirements of Representative for Products
during the Term of this Agreement and to perform and comply with the following
during the Term of this Agreement:


(a)  
Evolucia shall provide Representative with the Products that the Representative
sells unless Representative’s exclusivity with respect to such Product(s) is no
longer in effect as otherwise provided in this Agreement.



(b)  
Evolucia shall furnish to Representative, at no cost, such catalogues,
specifications and technical data literature as Evolucia makes available to its
customers generally and shall provide the materials in such quantities as
Representative may reasonably request to support is sales of the Products in the
Territory.



(c)  
Subject to availability, Evolucia shall supply Representative Products in
accordance with this Agreement in quantities adequate to the Representative’s
reasonable requirements for sales in the Territory. In the event orders for
Products exceed Evolucia’s ability to manufacture and deliver them, Evolucia
will provide such products it is able to provide Representative; provided,
however, that in no event shall Evolucia treat the Representative less favorably
than it will any of Evolucia’s other customers for the Products in allocating
such supply.



(d)  
Evolucia shall supply sample or demonstration unit ("Demonstrator") of the
Products provided to Representative, such Demonstrator shall remain the property
of Evolucia.



6.           SALES OF PRODUCTS


6.1.           All sales of the Products from Evolucia to Representative shall
be made pursuant to written purchase orders submitted by Representative to
Evolucia and accepted in writing by Evolucia. Each order placed by a contact
introduced by the Representative and accepted by Evolucia hereunder shall
constitute an individual sales contract (each hereinafter an “Individual
Contract”) between such contact and Evolucia.


6.2           Pricing for the Products shall be determined by Evolucia in its
sole and absolute discretion.


7.           ASSISTANCE OUTSIDE THE TERRITORY


7.1           Evolucia may from time to time request that Representative provide
assistance, within the Territory, in making sales outside of the Territory to
Affiliates of customers in the Territory.
 
 
4

--------------------------------------------------------------------------------

 


7.2           If Evolucia makes a written request to Representative that refers
to this Section 10 and requests such assistance with respect to a designated
Affiliate, and if Representative provides the requested assistance, then, the
parties shall negotiate in good faith to reach an agreeable compensation
arrangement for Representative proving such services.


8.           TRADE NAMES AND TRADEMARKS


8.1           Representative shall have the non-exclusive right to use the trade
names and trademarks of Evolucia in the promotion and sale of the Products under
this Agreement until termination or expiration of this Agreement.
Notwithstanding the foregoing, Evolucia reserves the right to restrict any such
use which is detrimental to the names or marks.


8.2           Representative acknowledges that Evolucia is the owner of its
trade names and trademarks and that Evolucia may obtain registrations of the
same in jurisdictions within the Territory. Representatives shall not assign,
sublicense or otherwise permit the use of such trade names and trademarks by
third parties. Representative shall at all times recognize, respect and protect
Evolucia’s ownership of any and all trademarks, trade names, trade secrets,
copyrights, patents and know how of Evolucia (collectively, Evolucia’s
“Intellectual Property”) in connection with the sale of Products in the
Territory and shall not in any way derogate, diminish or weaken Evolucia’s sole
proprietary rights in said Intellectual Property. Should the law or regulations
of any jurisdiction in the Territory invest Representative with any proprietary
rights to any of said Intellectual Property, Representative shall promptly,
freely and cooperatively relinquish to Evolucia any and all such rights upon
expiration or termination of this Agreement for any reason without recourse or
cost to Evolucia and shall thereafter refrain from any further usage of said
Intellectual Property. Representative shall execute any assignments or other
documents necessary to relinquish fully said Intellectual Property to Evolucia.


8.3 Representative shall not remove, alter or obliterate any trade name or
trademark affixed to the package of the Products, nor shall it add any other
names or marks, except with the prior written consent of Evolucia.


8.4           Representative shall promptly notify Evolucia of any and all
infringements of Evolucia’s Intellectual Property in connection with Products in
the Territory that may come to Representative’s attention and shall assist
Evolucia in taking such action against such infringement as Evolucia in its
discretion may decide, with all expenses and cost incident thereto being
defrayed by Evolucia.


8.5           Representative shall not adopt any corporate name, assumed name,
or “doing business as” name containing the word “Evolucia” whether in English or
any other language.


9.           INDEMNITY


Representative shall indemnify and hold Evolucia and its officers, directors,
advisors and affiliates from and against any and all damage, liability, cost and
expense, including, but not limited to, reasonable attorneys' fees, resulting
from or arising in connection with (i)  any aspect of Representative’s business
that does not relate to distribution of the Products; (ii)  the use of any
Intellectual Property otherwise in strict accordance with the terms hereof;
(iii) the acts, errors, representations, misrepresentations, willful misconduct
or negligence of Representative, its subcontractors, employees, or agents; (iv)
the negligence or willful misconduct of Representative or any claim based upon a
breach by Representative of its representations, warranties or obligations set
forth herein; provided, however, that Evolucia shall in every instance refrain
from making an admission of liability, shall give to Representative prompt
written notice of any claim made, shall assist in the defense of any such claim
in accordance with this Section 12 and shall refrain from proposing or entering
into any compromise or settlement of such claim without the written consent of
Representative.  The provisions of this Section 12 shall survive with full force
and effect after the termination or expiration of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 


10.           CONFIDENTIALITY


10.1           The parties shall keep in strict confidence from any third party,
and duly safeguard in the same manner as they safeguard their own like
information, any and all proprietary and confidential business and technical
information received from the other party concerning the business affairs and
transactions covered by this Agreement, including, without limitation, all
proprietary and confidential technical information received from Evolucia or its
Affiliates pertaining to the Products, and shall not at any time knowingly
disclose such information to others or use such information for any purpose
other than as permitted under this Agreement.  Representative hereby agrees that
it will not sell or buy securities of Sunovia, a publicly traded company, when
in possession of material non-public information.


10.2           A party may disclose information subject to this Section 11 to
its directors, officers, employees and advisors (collectively,
“Representatives”) and to its Affiliates, if and to the extent the
Representative or Affiliate has a need to know in connection with the
performance or enforcement of this Agreement and is obligated to maintain the
information in confidence in accordance with this Agreement. A party will be
responsible for any breach of this Section 14 by its Representatives or
Affiliates.


10.3 Each party shall maintain information subject to this Section 11 in
complete confidence until such time as it is publicly known through no act,
omission or contribution of such party. Notwithstanding any prior expiration or
termination of this Agreement, it is expressly understood that the provisions of
this Section 11 shall survive with full force and effect until five years
following the termination of this Agreement.


10.4           Notwithstanding the foregoing, any of the parties may disclose
such information if required by laws, regulations or orders of the United States
Government, or any of their competent agencies. In the event such disclosure is
required by a party hereto, the party shall give written notice of such
disclosure as soon as possible prior to making the disclosure.  Representative
acknowledges that Sunovia is a publicly traded company and, as a result, may
release information through the filing of reports with the Securities and
Exchange Commission or otherwise and the Representative will have no right to
review and revise such filings or releases.


10.5           Information shall be considered subject to this Section 11 only
if it is disclosed: (i) in written or other tangible form and labeled or
otherwise expressly identified as “confidential” or “proprietary” at the time of
disclosure, or (ii) in oral form if expressly identified as “confidential” or
“proprietary” at the time of disclosure and confirmed as such by written notice
within thirty (30) days after the verbal disclosure. A party shall not be liable
for use or disclosure of information under this Section 11 if the recipient
demonstrates that the information was in the recipient’s possession at the time
of its receipt hereunder and was not acquired, directly or indirectly, from the
disclosing party, or if the recipient receives the information from a third
party having the lawful right to disclose the same, or if the information is
independently developed by the recipient without use of any confidential
information received from the other party.
 
 
6

--------------------------------------------------------------------------------

 


11.           INDEPENDENT CONTRACTOR


15.1           References in this Agreement to “strategic partner” are not
intended to and shall not be construed to refer to the legal relationship among
members of a partnership.


15.2           Representative shall not represent itself to be an agent, partner
or employee of Evolucia for any purpose nor shall Representative have any right
or authority to bind Evolucia or to assume any obligation or responsibility in
the name of or on behalf of Evolucia.


15.3           Evolucia shall not represent itself to be an agent, partner or
employee of Representative for any purpose nor shall Evolucia have any right or
authority to bind Representative or to assume any obligation or responsibility
in the name of or on behalf of Representative.


12.           TERMINATION


12.1           Either party may terminate this Agreement by giving a written
notice of termination to the other party:


(a)           if the other party breaches any of the material provisions of this
Agreement or any Individual Contract and does not cure the breach within 30
calendar days, after a written notice is given by the non-breaching party
requiring such party to cure the breach;


(b)           if the other party becomes insolvent, or any voluntary or
involuntary petition for bankruptcy or for corporate reorganization is filed by
or against the other party, or a receiver is appointed with respect to any of
the assets of the other party, or a liquidation proceeding is commenced by or
against the other party; provided that, in the case of any involuntary petition
or proceeding filed or commenced against a party, only if the same is not
dismissed within sixty (60) days; or


(c)           if the whole or any substantial part of the business of the other
party relating to this Agreement is transferred to a third party by agreement,
order of court of otherwise.


12.2           Evolucia may terminate this Agreement if the whole or any
substantial part of the ownership, control or management of the Representative
is changed or if the Sales Goals in Section 2 of this Agreement are not
satisfied.


12.3           Nothing in this Section 12 shall affect, be construed or operate
as a waiver of any right of the party aggrieved by any breach of this Agreement
to recover any loss or damage incurred as a result of such breach, either before
or after the termination or non-renewal hereof.


12.4           No termination of this Agreement shall release either party from
any liability or obligation which has theretofore accrued and remains to be
performed as of the date of such termination.


12.5           Neither party to this Agreement shall be liable to the other by
reason of any termination or non-renewal of this Agreement for compensation,
reimbursement, or damages on account of any loss of prospective profits on
anticipated sales or on account of expenditures, investments, or other
commitments relating to the business or goodwill of any party.
 
 
7

--------------------------------------------------------------------------------

 


13.           AUTHORITY


Each party represents and warrants to the other that it has full corporate power
and authority to enter into and perform this Agreement, and neither the
execution nor performance of this Agreement violates or conflicts with any
agreement, contract or covenant of such party with or in favor of any other
person or entity.


14.           AMENDMENT


This Agreement may not be amended except in a writing signed by authorized
representatives of both parties. No oral explanation or oral information by any
of the parties hereto shall alter the meaning or interpretation of this
Agreement.


15.           SEVERABILITY


Every provision of this Agreement is intended to be severable so that if any
provision hereof is unenforceable or invalid, for any reason whatsoever, such
unenforceability or invalidity shall not affect the validity of the remainder of
this Agreement.


16.           ASSIGNMENT
 
This Agreement may not be assigned by either party without the prior written
consent of the other, which consent shall not be unreasonably withheld. Any
unauthorized attempt to assign shall be null and void. Notwithstanding the
foregoing, either party may assign this Agreement without such consent to any
Affiliate of such party or to any purchaser of all or substantially all assets
of the assigning party used in the business of such party to which this
Agreement relates. Any permitted assignee shall assume all obligations of its
assignor under this Agreement. An assignment shall not relieve the assigning
party of responsibility for the performance of its obligations hereunder. This
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assignees of the parties hereof.


17.           GOVERNING LAW; ARBITRATON
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California, the United States. All disputes
arising out of or relating to this Agreement or any breach thereof shall be
settled exclusively by arbitration to be held in the City of Irvine, in
accordance with the Rules of American Arbitration Association. The award of
Arbitration rendered shall be final and binding upon both parties, and be
enforceable by any court having jurisdiction. The arbitrators shall apply the
internal laws of the State of California, the United States, as specified above
in determining the rights, obligations and liabilities of the parties and shall
not have the power to alter, modify, amend, add to or subtract from any term or
provision of this Agreement nor to rule upon or grant any extension, renewal or
continuance of this Agreement, nor to award damages or other remedies expressly
prohibited by this Agreement, nor to grant injunctive relief, including interim
relief, of any nature, notwithstanding any contrary provisions of the Rules of
the American Arbitration Association specified above. If, under applicable law,
this arbitration provision is not enforceable as to a particular claim brought
by one party against the other, then legal proceedings involving only that claim
may be instituted solely in the United States district court geographically
located nearest Irvine, California or, if such court may not exercise
jurisdiction, a court of the State of California. For all purposes of this
Agreement, all parties hereby irrevocably consent to the jurisdiction of such
court and waive any defense based on improper or inconvenient venue or lack of
personal jurisdiction.
 
 
8

--------------------------------------------------------------------------------

 
 
18.           ENTIRE AGREEMENT


This Agreement sets forth the entire agreement between the parties hereto as to
the subject matter hereof, and supersedes any and all prior agreements,
understanding, arrangements, promises, representations, warranties, and/or any
contracts of any form or nature whatsoever, whether oral or in writing and
whether explicit or implicit, which may have been entered into prior to the
execution hereof between the parties, their officers, directors, or employees as
to the subject matter hereof. Neither of the parties hereto has relied upon any
oral representation of the other party.
 
19.           NOTICE


Any notice or communication required or permitted to be given by any party to
the other pursuant to this Agreement shall be sent to such party’s address for
notices set forth below the signature of that party below, shall be given by
facsimile or by prepaid airmail post and shall be deemed to have been given upon
receipt at the address of the party to whom addressed.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Representative and Evolucia have caused this instrument to
be executed in its corporate name by its duly authorized officer, all as of the
day and year first above written.
 
 

 
LEADER ELECTRONICS INC.
           
By:
/s/ K.Y. Chou     Name: K.Y. Chou     Title: General Manager          

 
EVOLUCIA, INC.
           
By:
/s/ Mel Interiano     Name: Mel Interiano     Title: President          






 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
Schedule 1.1(a)
Products


Products as defined in that certain Manufacturing, Development and Investment
Agreement by and between Leader Electronics Inc. and Sunovia Energy
Technologies, Inc. dated July 16, 2012


Schedule 1.1(b)
Territory


The Asia Territory as defined in that certain Manufacturing, Development and
Investment Agreement by and between Leader Electronics Inc. and Sunovia Energy
Technologies, Inc. dated July 16, 2012.




Schedule 2.3
Fee Structure


Representative shall receive five percent (5%) of all revenue generated by
Representative from the sale of the Products in the Territory.

 
 
 
 
 
 
 
 
 
 
 
11